UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7028



BILLY TRUMAN WINGO,

                                              Plaintiff - Appellant,

          versus

SERGEANT KING, Pulaski Correctional Unit; COR-
RECTIONAL OFFICER HAMMER, Pulaski Correctional
Unit,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-365)

Submitted:   October 17, 1996             Decided:   October 25, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Billy Truman Wingo, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wingo v. King, No. CA-96-365 (W.D. Va. June 25, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2